Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out IDS item is already od record.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14,20-22,24-32 and 35-40 rejected under 35 U.S.C. 103 as being unpatentable over DeRudder 2007/0135569.
	DeRudder exemplifies (#1) a blend of 80 parts of a copolycarbonate (applicant’s “B”), 10 parts polycarbonate-siloxane and 10 parts SAN (ie applicant’s “C”). 
The polycarbonate-siloxane used (table 1) has polycarbonate blocks of BPA which provide applicant’s (A-1) and polydimethylsiloxane blocks which provide applicant’s (A-2) units. The polycarbonate-siloxane (table 1) has a Mw of 30,000 and a siloxane content of 20% which is just below applicant’s 25-70% range. However, DeRudder (paragraph 73) suggests the siloxane content in the block polymer be 1-50% which renders obvious applicant’s amounts. The number of repeating dimethylsiloxane units is not reported for the example’s polycarbonate-siloxane. However, DeRudder (paragraph 62) prefers 40-60 which renders obvious applicant’s claimed 55-120.
The Mw of the copolycarbonate of the example is 22,000 (table 1). This was measured by GPC (paragraph 21) as opposed to applicant’s viscosity average molecular weight. It is known that Mw measured by GPC is significantly higher than the Mv value. Inagaki 2005/0286397 (paragraph 34) can be cited to show the recognized numerical difference in Mw (by GPC) vs Mv. Miyamoto 6316580 (eg #3) provides data that a polycarbonate of 8,300 Mv has a Mn of 7,800, a Mw/Mn of 1.52 and therefore a Mw of 12,600; and (#4) shows 25,300 Mv has an Mn of 23,000, a Mw/Mn of 1.53 and therefore a Mw of 35,190. 
	For these reasons, it can be said that the inherent Mv  of DeRudder’s exemplified polycarbonate is much lower than 22,000. The combination of DeRudder’s’s 22.5K copolycarbonate with 30K polycarbonate-siloxane is likely within applicant’s 9,000-23,000 range for Mv. Even if not, DeRudder’s general teaching (paragraph 20) of 10,000-200,000 for Mw undoubtedly overlaps applicant’s 9,000-23,000 Mv.
The “wM1” is not reported by DeRudder. However the polycarbonate-siloxane of the cited example conforms to applicant’s teachings regarding siloxane content (paragraph 22 of spec), # of repeating siloxane units (paragraph 21 of spec) and overall molecular weight (paragraph 23 of spec).
	For these reasons it is assumed that the reference inherently has the required “wM1” and shifts the burden to applicant for proving otherwise (MPEP2112 V.). Furthermore, applicant’s arguments regarding lack of enablement (page 6,7 of response 8/20/21) appear to assert the siloxane content and number of repeat units naturally will provide the required wM1. DeRudder’s cited example meets all of applicant’s original requirements and therefore must inherently have the required wM1.
Furthermore, if DeRudder’s polycarbonate-siloxane had an overall siloxane content of at least 40% (DeRudder teaches 1-50%) it would appear unavoidable that the 40<wM1 would be met by the reference.

	In regards to applicant’s dependent claims:
The cited example’s polycarbonate-siloxanes has a 20% siloxane content. The PC-Si provides 0.2x10 parts siloxane per 80 + 10 parts of copolycarbonate + PC-Si or 2.2%.
	The compositions are useful in making housings for cell phones, automobile components etc (paragraph 115,116).
	The IZOD at -400C is 43kJ/m2 (table 4).
	The heat deflection the cited example is not reported by applicant’s testing procedure. However, the proposed rejection arrives at each of applicant’s material limitations. Presumably, the same properties must result.


Claims 14,20-22,24-32 and 35-40 rejected under 35 U.S.C. 103 as being unpatentable over Ambravaneswaran 2007/0060716.
	Ambravaneswaran exemplifies (#2-7,9,10,12-14,16) blends of 60-80 parts polycarbonate (applicant’s “B”), 7-12 parts polycarbonate-siloxane, 10-15 parts SAN (ie applicant’s “C”) and additives. 
The polycarbonate-siloxane used (table 1) has polycarbonate blocks of BPA which provide applicant’s (A-1) and polydimethylsiloxane blocks which provide applicant’s (A-2) units. The polycarbonate-siloxane (table 1) has a Mw of 20,000 and a siloxane content of 20% which is just below applicant’s 25-70% range. However, Ambravaneswaran (paragraph 47) suggests the siloxane content in the block polymer be 1-50% which renders obvious applicant’s amounts. The number of repeating dimethylsiloxane units is not reported for the example’s polycarbonate-siloxane. However, Ambravaneswaran (paragraph 40) prefers 40-60 which renders obvious applicant’s claimed 55-120.
The Mw of the polycarbonate of the examples is 35,000 (table 1). This was measured by GPC (paragraph 12) as opposed to applicant’s viscosity average molecular weight. It is known that Mw measured by GPC is significantly higher than the Mv value. Inagaki 2005/0286397 (paragraph 34) can be cited to show the recognized numerical difference in Mw (by GPC) vs Mv. Miyamoto 6316580 (eg #3) provides data that a polycarbonate of 8,300 Mv has a Mn of 7,800, a Mw/Mn of 1.52 and therefore a Mw of 12,600; and (#4) shows 25,300 Mv has an Mn of 23,000, a Mw/Mn of 1.53 and therefore a Mw of 35,190. 
	For these reasons, it can be said that the inherent Mv of Ambravaneswaran’s exemplified polycarbonate is much lower than 35,000. The combination of Ambravaneswaran’s 35K polycarbonate with 20K polycarbonate-siloxane is likely within applicant’s 9,000-23,000 range for Mv. Even if not, Ambravaneswaran’s general teaching (paragraph 20) of 10,000-150,000 for Mw undoubtedly overlaps applicant’s 9,000-23,000 Mv.
The “wM1” is not reported by Ambravaneswaran. However the polycarbonate-siloxane of the cited example conforms to applicant’s teachings regarding siloxane content (paragraph 22 of spec), # of repeating siloxane units (paragraph 21 of spec) and overall molecular weight (paragraph 23 of spec).
	For these reasons it is assumed that the reference inherently has the required “wM1” and shifts the burden to applicant for proving otherwise (MPEP2112 V.). Furthermore, applicant’s arguments regarding lack of enablement (page 6,7 of response 8/20/21) appear to assert the siloxane content and number of repeat units naturally will provide the required wM1. Ambravaneswaran’s cited example meets all of applicant’s original requirements and therefore must inherently have the required wM1.
Furthermore, if Ambravaneswaran’s polycarbonate-siloxane had an overall siloxane content of at least 40% (Ambravaneswaran teaches 1-50%) it would appear unavoidable that the 40<wM1 would be met by the reference.

	In regards to applicant’s dependent claims:
The cited examples’ polycarbonate-siloxanes have a 20% siloxane content. The siloxane content in the PC + PC-Si is calculated to be within applicant’s range. For instance, Ex 5’s 12 parts of PC-Si provides 0.20 x 12 or 2.4 parts of siloxane. Based on PC + PC-Si, this is 2.4/(78 + 12) or 2.6%.
	The compositions are useful in making housings for cell phones, automobile components etc (paragraph 116).
	The Izod and heat deflection of the cited examples are not reported. However, the proposed rejection arrives at each of applicant’s material limitations. Presumably, the same properties must result.


Claims 14,20-22,24-32,35-38 and 40 rejected under 35 U.S.C. 103 as being unpatentable over Venderbosch 2005/0187372.
	Venderbosch exemplifies (#50) a blend of 50.96 parts polycarbonate (applicant’s “B”), 21.84 parts of PCPDMS-1 polycarbonate-siloxane, 18.2 parts of PCPDMS-2 polycarbonate-siloxane, 9 parts metal flake/SAN beads (providing applicant’s “C”), 9 parts phosphate and additives.
 	The PCPDMS-1 polycarbonate-siloxane used (paragraph 120) has polycarbonate blocks of BPA which provide applicant’s (A-1) units and blocks of polydimethylsiloxane which provide applicant’s (A-2) units. This polycarbonate-siloxane (table 1) has a siloxane content of 20%, a Mw of 30,000 and an average of 49 repeating siloxane units (paragraph 118).
The siloxane content (20% vs 25%) and number of repeat units (49 vs 55) are slightly below the minimums now claimed by applicant, however Venderbosch suggests 0.5-80% siloxane (paragraph 35) and 40-60 repeat units (paragraph 31). This suggests applicant’s “(A)”. 
The Mw of the polycarbonate of the example is 21,800 (table 1). The Mw of PCPDMS-1 is 30,000 (table 1). The combination of PC + PC-Si might have a Mv outside of applicant’s 9,000-23,000 range. However, Vanderbosch (paragraph 35) suggests much lower molecular weights for his PC-Si. The combination of such a lower molecular weight PC-Si + the example’s PC would have a Mv within applicant’s range.
It would have been obvious to select these lower molecular weights for easier flow.
The “wM1” is not reported by Venderbosch. However the PCPDMS-1 polycarbonate-siloxane of the cited example conforms to applicant’s teachings regarding siloxane content (paragraph 22 of spec), # of repeating siloxane units (paragraph 21 of spec) and overall molecular weight (paragraph 23 of spec).
	For these reasons it is assumed that the reference inherently has the required “wM1” and shifts the burden to applicant for proving otherwise (MPEP2112 V.). Furthermore, applicant’s arguments regarding lack of enablement (page 6,7 of response 8/20/21) appear to assert the siloxane content and number of repeat units naturally will provide the required wM1. Venderbosch’s cited example meets all of applicant’s original requirements and therefore must inherently have the required wM1.
Furthermore, if a 40% siloxane content is used as the polycarbonate-siloxane (Venderbosch teaches 0.5-80%), it would appear unavoidable that the 40<wM1 would be met.

	In regards to applicant’s dependent claims:
The cited example’s polycarbonate-siloxane has a 20% siloxane content. Therefore the siloxane content in PC + PCPMS-1 is 0.2x21.84/(50.96 + 21.84) or 6%.
	The compositions are useful in making housings for electronics, greenhouses etc (paragraph 110).
	The metal flake/SAN bead is 95% SAN (see table 2). The amount of SAN in the cited example is (0.95x9)/(21.84 +50.96 +0.95x9) or 10.5%.
The Izod and heat deflection of the cited examples are not reported. However, the proposed rejection arrives at each of applicant’s material limitations. Presumably, the same properties must result.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14,20-22,24-32 and 35-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11186714. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent also claims (eg #1) blends of polycarbonate, polycarbonate-siloxane and styrenic polymer. The patent (#1) requires the polycarbonate-siloxane be 21-70% siloxane and have 55-120 repeating siloxane units. The instant claims are broader in the sense that the patent’s morphology is not required.
The “wM1” is not present in the patent’s claims. However the polycarbonate-siloxane of the patent conforms to applicant’s teachings regarding siloxane content (paragraph 22 of spec), # of repeating siloxane units (paragraph 21 of spec) and overall molecular weight (paragraph 23 of spec).
	For these reasons it is assumed that the patent inherently has the required “wM1” and shifts the burden to applicant for proving otherwise (MPEP2112 V.). Furthermore, applicant’s arguments regarding lack of enablement (page 6,7 of response 8/20/21) appear to assert the siloxane content and number of repeat units naturally will provide the required wM1. The pantent’s claimed polycarbonate-siloxane meets all of applicant’s original requirements and therefore must inherently have the required wM1.
Furthermore, if a 40% siloxane content is used as the polycarbonate-siloxane (the patent claims 21-70%), it would appear unavoidable that the 40<wM1 would be met.


Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive. 
Applicant argues Agarwal and DeRudder require the presence of rubber modified styrene polymers. 
This is convincing. The new rejections do not require rubber modified styrene polymers. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	8/17/22